Appeal by the People from an order of the Supreme Court, Kings County (Tomei, J.), dated May 10, 2010, which, upon the defendant’s conviction of robbery in the first degree (three counts), upon a jury verdict, granted the defendant’s motion pursuant to CPL 440.20 and Penal Law § 70.85 to vacate a resentence of the same court imposed November 17, 2008, which imposed a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on November 1, 1999.
Ordered that the order is reversed, on the law, and the motion is denied.